          Case 1:21-cv-00246-AJN Document 14 Filed 07/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             


In re Basic Food Group, LLC,

                               Debtor,
                                                                       21-cv-246 (AJN)

Jae Ho Lee, et al.,
                                                                            ORDER
                              Appellants,

               -v-

Samuel Ahne, et al.,

                              Appellees.


ALISON J. NATHAN, District Judge:

       The Appellants’ reply brief was due June 3, 2021. The Appellants shall file their reply

brief by August 6, 2021, or the Court will consider this appeal fully briefed.




       SO ORDERED.


Dated: July 30, 2021                         __________________________________
       New York, New York                           ALISON J. NATHAN
                                                  United States District Judge
